223 F.2d 158
55-1 USTC  P 49,129
Sing WALL, Appellant,v.UNITED STATES of America, Appellee.Lawrence WALL, Appellant,v.UNITED STATES of America, Appellee.
Nos. 15222, 15223.
United States Court of Appeals Fifth Circuit.
June 2, 1955.

John R. Parkhill, Tampa, Fla., for appellants.
Vernon W. Evans, Jr., Asst. U.S. Atty., Tampa, Fla., James L. Guilmartin, U.S. Atty., Miami, Fla., for appellee.
Before HUTCHESON, Chief Judge, TUTTLE, Circuit Judge, and DAWKINS, District Judge.
TUTTLE, Circuit Judge.


1
This opinion relates to separate appeals prosecuted by Sing Wall and Lawrence Wall, from convictions of violating 26 U.S.C.A. § 3294(c), and sentences of one year's imprisonment.  Since the transcripts of record and the specifications of error are practically identical in the two cases, and since they were consolidated for trial in the District Court, it is appropriate to dispose of them in a single opinion.


2
Only two points are relied upon by appellants: that § 3294(c) is unconstitutionally vague, and that the trial court should have granted their motions to transfer their cases from the Tampa Division to the Jacksonville Division.  The first of these points was decided adversely to appellants' contention in Sulli v. United States, 5 Cir., 213 F.2d 100, and certiorari was recently denied in that case, 348 U.S. 826, 75 S.Ct. 43.


3
As for the second point, it is precisely the same argument which was made in Ippolito v. United States, 5 Cir., 223 F.2d 154, and Cagnina v. United States, 5 Cir., 223 F.2d 149, and for the reasons stated in the former of these we think appellants' contentions on this point are equally without merit.

The judgments are

4
Affirmed.